DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
Cross Reference to Related Application should update Application Serial No. 15/935,113.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Everett et al PG PUB 2003/0224835 in view of Patel et al PG PUB 2011/0116607.
Re Claim 1, Everett et al teaches in figure 1, Current switch 22 (at least one switch); Current Sense 28 (a switch control unit) configure to control the Current switch 22; low voltage Disconnect switch (a battery contact interface) for connecting to a battery 4 wherein the battery 4, current senor, switches collectively (power management circuit) performs a power management function for the Telephone A (a telephone circuit) via a telephone connection (a phone contact interface);  a processor 24 includes a processor contact interface for connecting to the switches 12, 22, 20, current sense 28 and battery 4 (the power management circuit) [0019-0024].  Everett et al teaches the battery 4 provides backup power during a LOOP event (Loss of offsite power) wherein the processor 24 determines the LOOP condition and uses the current sense 28 (the switch control unit) controls the current switch to set up the battery backup.  
Everett et al fails to explicitly teach “switch control unit is configured to control the at least one switch to connect processor contact interface to the battery contact interface if a current through the phone contact increases beyond a current threshold.”.
However, Patel et al teaches a processor for testing for a short between either conductor (e.g., Tips Ring) and ground that reduce the resistance causing current to exceed the threshold [0019] to deactivate the telephone interface [0007].  This ground fault test can be applied to telephone interface of Everett et al whereby the sense current 28 can be modified to test for the ground fault condition (…increases beyond a current threshold) on the Tips Ring of the telephone A.  When the ground fault condition is detected, the processor 24 interface can connect to the Low Voltage Disconnect switch (the battery contact interface) to control disconnecting of the battery 4 to telephone A where the fault was detected.
One skilled in the art would have to motivated to have tested for the ground fault condition at the telephone interfaces for failure detection at the CPE [0017].  
Therefore, it would have been obvious to one skilled in the art to have combined the teachings.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Everett et al PG PUB 2003/0224835 in view of Patel et al PG PUB 2011/0116607 as applied to Claim 1 above and further in view of Lin et al PG PUB 2006/0221938.
Re Claim 2, Everett et al teaches teaching a LOOP event at telephone interface of the telephone while Patel et al teaches a ground fault condition at the telephone interface where both conditions can be detected by the current sense 28 for deactivating the telephone at fault by disconnecting the battery 4.  Everett et al in view of Patel fails to explicitly teach as claim 2 recites.  However, Lin et al teaches in figure 1, when a power outage is detected, VOIP adaptor module 100 for automatically switching a VoIP connection to a wireless connection when a power outage is detected [0014].  In view of Patel et al, when RJ11 port B is tested and ground fault condition is detected, the phone interface would have exceeded the current threshold.  One skilled in the art would have realized that the ground fault condition can also be detected when the telephone A powered by the backup battery 4.  While the ground fault telephone A is deactivated, in view of Lin et al, a Backup RJ11 can be automatically switch via the RJ11 Port switching Circuit to make emergency call through the RJ 45 Port C (a wide area network contact).  Figure 1 of Everett et al can be modified to include the backup RJ 11 Port A and RJ 45 to enable emergency calls when ground fault condition is detected.  In so doing, based on the current sense 28 detecting the ground fault condition, the processor of Everett et al would have perform automatic switching to the backup RJ11 by to the RJ 45 (a wide area network interface) and powered by the backup battery.  One skilled in the art would have been motivated to support emergency calls when ground fault condition is detected at telephone A of Everett et al.
 Therefore, it would have been obvious to one skilled in the art to have combined the teachings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW LEE whose telephone number is (571)272-3130. The examiner can normally be reached Monday-Friday 8:30AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 5712723088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHI HO A LEE/           Primary Examiner, Art Unit 2472